In a proceeding pursuant to CPLR article 78 to review a determination of respondent which, inter alia, found that the petitioner had been guilty of violating certain prison rules, the appeal is from a judgment of the Supreme Court, Dutchess County, dated November 3, 1977, which dismissed the petition. Judgment affirmed, without costs or disbursements. Review of the record indicates that respondent’s determination was neither arbitrary, capricious, nor in violation of the lawful procedures of 7 NYCRR Part 252 (cf. Matter of Amato v Ward, 41 NY2d 469). Latham, J. P., Titone, Margett and Hawkins, JJ., concur.